Citation Nr: 0126560	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-08 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1992, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.V.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted entitlement to a TDIU effective from February 28, 
1992.  

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that in August 2001 the veteran's request for 
reconsideration of a January 1990 Board decision was denied 
and that in correspondence dated in October 2001 the 
veteran's accredited representative stated, in essence, he 
did not wish to submit a motion for revision of the Board 
decision based upon clear and unmistakable error.  Therefore, 
the Board finds the issue listed on the title page of this 
decision is the only matter for appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  On December 6, 1991, the RO received correspondence which 
may be construed as an informal claim for entitlement to 
TDIU.

4.  VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, was received by the RO 
on February 28, 1992.  


CONCLUSION OF LAW

An effective date from December 6, 1991, for the award of 
entitlement to TDIU is warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the January 1999 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show the veteran sustained a back 
injury during active service.  A September 1976 medical board 
report provided a diagnosis of chronic lumbosacral strain.  

In February 1977, the RO granted entitlement to service 
connection for chronic lumbosacral strain and for the 
residuals of a left little finger injury.  The RO assigned a 
20 percent disability rating and a noncompensable disability 
rating, respectively, effective from January 13, 1977.

In September 1987, the veteran requested entitlement to an 
increased rating for his service-connected back disorder.  He 
noted he had incurred an injury in May 1987 and that later he 
developed back pain.  He also noted he was "currently out of 
work." 

In June 1988, the RO denied entitlement to an increased 
rating for the veteran's service-connected chronic 
lumbosacral strain and denied entitlement to service 
connection for the residuals of lumbar laminectomy at L4 to 
S1 with excision of L4/L5 and bilateral posterior lateral 
spinal fusion.

At a personal hearing before a VA hearing officer in February 
1989, the veteran testified that he had been unable to work 
since September 1987 because he could only sit for 
approximately 20 minutes and because his legs went numb if he 
sat for an hour.  He stated his physician told him not to 
work full time or to pick up objects weighing more than 10 
pounds over his head.  He reported he sold his accounting 
practice because he could not work the hours necessary to 
serve his clients.  

In January 1990, the Board denied entitlement to service 
connection for postoperative residuals of herniated nucleus 
pulposus and denied entitlement to an increased rating for 
lumbosacral strain.  It was noted the Board had considered 
the veteran's February 1989 testimony.

In correspondence received by the RO on March 19, 1990, the 
veteran, inter alia, requested his claim be reopened based 
upon medical evidence associated with his May 1989 lumbar 
spine operation.

In April 1990, the veteran submitted copies of private 
medical records dated from April to December 1989.  Medical 
correspondence dated April 14, 1989, noted the veteran had 
been unable to work at his job as a tax accountant due to 
"difficulty concentrating."

On the occasion of his June 14, 1990 VA examination, the 
veteran reported he had been disabled since August 2, 1987, 
due to his service injuries.  

In September 1990, the RO denied entitlement to service 
connection for a right knee disorder and denied entitlement 
to an increased rating for the veteran's service-connected 
lumbosacral strain.  The veteran was notified by 
correspondence dated September 12, 1990.

In September 1990, the veteran requested an appointment to 
review his claims file.  Annotations to VA correspondence 
indicate the veteran reviewed the record in December 1990.  

In January 1991, the veteran requested an appointment to 
review his claims file.  Annotations to VA correspondence 
indicate the veteran reviewed the record in February 1991.  

In October 1991, the veteran requested an appointment to 
review his claims file.  Annotations to VA correspondence 
indicate the veteran reviewed the record in October 1991.  

On December 6, 1991, the RO received correspondence in which 
the veteran requested a personal hearing concerning his 
"claim for a 100% permanent and total service-connected 
rating for [his] service-related back and legs condition."  

In January 1992, the RO notified the veteran that additional 
evidence was required to support his claim for an increased 
rating for his service-connected back disorder.  He was 
informed that evidence must be submitted within one year of a 
VA request to preserve the earlier date of claim.  

In January 1992, the veteran submitted copies of VA medical 
records dated from August 1979 to November 1990.  

In January 1992, the RO denied entitlement to an increased 
rating for the veteran's service-connected lumbosacral strain 
and denied reopening claims for entitlement to service 
connection for a right knee disorder and laminectomy 
residuals.  The veteran was notified by correspondence dated 
February 11, 1992.  The veteran was also informed that if he 
was claiming entitlement to TDIU he should complete and 
return an enclosed VA Form 21-8940.  

At his personal hearing in February 1992 the veteran 
testified that one of the reasons he had filed his claims was 
because he had become unemployable.  The hearing officer 
informed the veteran that he had to file VA Form 21-8940 
before the RO would consider the issue of TDIU.  

An April 1992 hearing officer's decision denied reopening the 
veteran's claims for entitlement to service connection for a 
right knee disorder and for the residuals of a lumbar 
laminectomy.  The veteran was notified by correspondence 
dated May 7, 1992.

On February 28, 1992, the RO received the veteran's VA Form 
21-8940.  The veteran reported that he had become too 
disabled to work in his occupation as an accountant on August 
26, 1987.

In a November 1992 rating decision, the RO denied the 
veteran's claim seeking entitlement to TDIU.  

In correspondence dated March 3, 1993, the veteran requested 
his claim for a back condition be reopened.  At that time, he 
also raised the issue of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151) (formerly 
38 U.S.C. § 351). 

The veteran perfected his appeal from the November 1992 
determination by correspondence received by the RO in 
August 1993.

In August 1993, the veteran perfected his appeal from the 
November 1992 RO determination that denied entitlement to 
TDIU.  

In February 1994, the Board remanded the case to the RO with 
instructions to formally adjudicate the issues of entitlement 
to service connection for a postoperative (laminectomy) back 
disorder, for a spinal disorder under the provisions of 
38 U.S.C.A. § 1151, and "in the event service connection 
[was] not established for the entire spectrum of disability 
involving his back, [for] an increased disability evaluation 
for his service-connection lumbosacral strain."

In June 1994, the veteran submitted copies of VA medical 
records dated from April 1983 to April 1993.  The reports 
included examination findings pertinent to the veteran's 
service-connected disabilities.  No opinion as to 
employability was provided.

A July 1996 Department of Health and Human Services, Social 
Security Administration (SSA) hearing officer's decision 
found the veteran was disabled because of multiple cervical 
and lumbar spine surgeries.  It was noted that a January 1990 
determination had established the onset date of his 
disability as of August 26, 1987.

In December 1996, the Board remanded the issues of whether 
new and material evidence had been submitted to reopen the 
claim for entitlement to service connection for postoperative 
residuals of a herniated nucleus pulposus, entitlement to 
service connection for a back disorder under the provisions 
of 38 U.S.C.A. § 1151, and entitlement to TDIU to the RO for 
additional development.

In June 1998, the RO, in essence, granted entitlement to 
service connection for the veteran's back disorders and 
granted entitlement to TDIU.  The RO noted all matters on 
appeal had been resolved in the veteran's favor and that the 
newly established service-connected back disabilities were 
combined with the previously service-connected chronic 
lumbosacral strain.  A 60 percent disability rating for 
lumbosacral strain with post-surgical laminectomies, total 
spinal fusion from L2 to S1, and severe radiculopathies and 
TDIU were assigned effective dates from February 28, 1992.

In his notice of disagreement the veteran stated that the 
award should be effective from the date of his original 
claim.  In his substantive appeal he stated the RO had failed 
to adjudicate informal claims for TDIU submitted on February 
7, 1989, and February 22, 1992.  

At his personal hearing before the undersigned Board Member 
the veteran testified that he believed the effective date for 
his award of TDIU should be from the date of his surgery on 
September 2, 1987, or from the date of his earliest claim in 
1988.  

Analysis

As a preliminary matter, the Board notes the Court has held 
that a claim for unemployability compensation was an 
application for an increased rating.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 
Vet. App. 537 (1995).  The Court has also held that a total 
rating based upon individual unemployability was not a basis 
for an award of service connection but was merely an 
alternate way to obtain a total disability rating without 
being rated 100% disabled under the Rating Schedule.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (citing 
Parker v. Brown, 7 Vet. App. 116, 118 (1994)).  

The Court has noted, however, that if eligibility for a total 
rating based upon individual unemployability was reasonably 
raised by the evidence of record as part of an underlying 
claim for disability compensation before VA, then that matter 
should be considered part of the initial rating.  See In re 
Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).

The Court has held that a claim for TDIU is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Norris, 12 Vet. App. at 421.

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2001).

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

Based upon the evidence of record, the Board finds that an 
effective date from December 6, 1991, is warranted for the 
award of entitlement to TDIU.  The Board finds this 
correspondence may be construed as an informal claim for TDIU 
and that the veteran's formal claim was received within one 
year.  The Board notes that no earlier statements from the 
veteran indicate an intent to file a claim for an identified 
benefit.  See 38 C.F.R. § 3.155.  The Board also notes that 
the veteran's combined service-connected disability rating 
prior to December 1991 was 20 percent and that January 1990 
Board and September 1990 rating decisions have become final.  
Therefore, the Board finds the issue of entitlement to TDIU 
was not reasonably raised prior to December 1991 by 
statements concerning the veteran's inability to work.  See 
Norris, 12 Vet. App. at 421. 

The Board also finds that no actually ascertainable evidence 
demonstrating that the veteran was unemployable because of 
his service-connected disabilities dated within the one year 
period prior to December 6, 1991, has been submitted.  
Although medical opinion and a January 1990 SSA decision are 
indicative of unemployability, VA law only provides for an 
earlier effective date for an increased rating claim when 
factually ascertainable evidence is demonstrated within one 
year of the claim.  See 38 C.F.R. § 3.400(o)(2).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an effective date earlier than December 
6, 1991.


ORDER

Entitlement to an effective date from December 6, 1991, for 
the award for entitlement to TDIU is granted, subject to the 
regulations governing the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

